 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 112 
Double Eagle Hotel & Casino and International 
Brotherhood of Electrica
l Workers, Local No. 
113. 
Cases 27ŒCAŒ17816Œ2 and 27ŒCAŒ18048Œ1
 January 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH On March 3, 2003, Administrative Law Judge James 
L. Rose issued the attached
 decision.  The Respondent 
and the General Counsel each filed exceptions, support-
ing briefs, and answering briefs.  The Respondent filed a 
reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions
3 as 
                                                          
                                                                                             
1 The Respondent filed no exceptions to the judge™s findings that it 
violated Sec. 8(a)(1) by maintaini
ng a rule prohibiting employees from 
being on its property unless they were working their scheduled shift; by 
maintaining a rule prohibiting empl
oyees from providing information 
about the Respondent to the media 
without its prior approval; and by 
threatening to call, and then calling, the police to have handbilling 

union members removed from public sidewalks adjacent to its casino. 
The General Counsel filed no exceptions to the judge™s dismissal of 
8(a)(1) allegations that Slot Direct
or Rodger Hostetler orally promul-
gated a rule on October 26, 2002, prohibiting employees from discuss-
ing tips or company problems, and threatened employees with dis-
charge if they violated the rule; th
at security lead, Chuck Robertson, 
promulgated a rule on March 23, 2002, forbidding employee Tina 

Tonks from speaking to employee Sherry at any time about any subject; 

that lead key, Leslie Blevins, thr
eatened employee Betty Ingerling with 
discharge for complaining about 
employee Henderson keeping her tips 

rather than placing them in a common tip box; that Hostetler and 

Blevins impliedly threatened an em
ployee by telling her that another 
employee was discharged because sh
e was an instigator and spokesper-son for other employees concerning 
working conditions; that Hostetler impliedly threatened employee Ingerling by telling her to cease her 

attempts to obtain changes in the tip
 policy; that head key, Denny War-
rick, impliedly threatened employees 
with unspecified reprisals by his 
remark to Robertson, in the presence of employee Tonks, that ﬁthis 

union thing is getting out of hand;ﬂ
 and that employee Tonks was sus-
pended for violating the unlawful rule
 concerning the discussion of tips. 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products,
 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
The judge found, as alleged in par.
 5(l) of the amended consolidated 
complaint, that the Respondent viol
ated Sec. 8(a)(1) by impliedly 
threatening employees with discharge 
if they attempted to change the 
Respondent™s policy regarding the distribution of tips.  However, as 
correctly noted by the Respondent, 
and conceded by the General Coun-
sel (Answer Br. at 18), this allegati
on was withdrawn at the hearing.  
Accordingly, we reverse the judge™s 
finding of this 8(a)(1) violation. 
modified and to adopt the recommended Order as modi-
fied and set forth in full below. 
1. The amended consolidated
 complaint alleges, inter 
alia, that several rules in the Respondent™s employee 

handbook violate the Act.  The judge found unlawful a 
section of the handbook™s ﬁCommunicationﬂ rule that 
prohibited employees from ﬁprovid[ing] information 

about the company 
to the media.ﬂ
4  There are no excep-
tions to this finding and, therefore, we adopt pro forma   

the judge™s finding of a violation.  Contrary to the judge, 

however, we find that another section of the Communi-
cation rule is also unlawful and as discussed in sections 2 
and 3 below, that sections of the handbook™s ﬁConfiden-
tial Informationﬂ rule are unlawful.
5  Finally, in dis-
agreement with the ju
dge, we find that a section of the 
handbook™s ﬁCustomer Serviceﬂ rule is unlawful.
6The Respondent operates a gambling casino in Colo-
rado.  It employs slot technicians, slot attendants, secu-
rity officers, cage cashiers, cocktail waitresses, and bar-
tenders.  In performing their duties, these employees in-
teract with customers of the casino on a regular basis 

including paying out jackpots to them, checking their 
identification, or serving them drinks. 
In connection with these duties, the Respondent™s Cus-
tomer Service rule sets out 12 employee guidelines to be 

followed when interacting with customers.  One of the 
guidelines states: 
Never discuss Company issues, other employees, and 
personal problems to or around our guests.  Be aware 
 The judge found that because Superv
isor Robertson did not specifi-
cally deny telling employee Tonks that anyone caught talking about 
employee Ingerling™s discharge w
ould be disciplined, Robertson™s 
remark constituted an 8(a)(1) threat
.  The Respondent argues in excep-
tions that Robertson did specifically deny making the remark and, 

therefore, the violation should be reversed.  We find it unnecessary to 
pass on this 8(a)(1) finding, as it is cumulative of other 8(a)(1) threats 
of discipline which the judge fou
nd, and with which we agree, and 
would not affect the remedy. 
3 For the reasons stated by the judge, we agree that the Respondent 
violated Sec. 8(a)(3) by disciplini
ng employees Betty Ingerling, Carol 
Marthaler, and Barbara McCoy.  We note that our colleague™s analysis 

of this discipline under the concurring opinion in 
Saia Motor Freight 
Line, 333 NLRB 784, 785Œ786 (2001), applies principles contrary to 
extant Board law. Thus, where disc
ipline is imposed pursuant to an 
overbroad rule, that di
scipline is unlawful regardless of whether the 
conduct could have been prohibited by a lawful rule. 
Opryland Hotel, 323 NLRB 723, 728 (1997), citing 
NLRB v. McCullough Environ-
mental Services, 5 F.3d 923, 931 fn. 9 (5th Cir. 1993). 
 4 See sec. III,B,3 of the judge™s decision.  
5 For the reasons discussed in his partial concurring and dissenting 
opinion, infra, Chairman Battista finds
 neither of the disputed sections 
of these two rules unlawful.  
6 For the reasons set forth by the judge, we agree with the judge that 
the Respondent™s oral rule, proscribi
ng the discussion of tips and its tip 
policy anywhere on the Respondent™s property, is overly broad and 
unlawful.   
341 NLRB No. 17 
 DOUBLE EAGLE HOTEL & CASINO
 113
that having a conversation in public areas with another 
employee will in all probability be overheard. 
In dismissing the allegation that this provision violated 
Section 8(a)(1), the judge stated that he found ﬁnothing 
in this rule which unlawfully prohibits employees from 
discussing workin
g conditions among themselves on the 
casino floor.ﬂ  The General Counsel excepts, contending 
that the rule is not limited to the casino floor; its prohibi-
tion against discussing ﬁcompany issuesﬂ and ﬁother em-
ployeesﬂ reasonably encomp
asses wages and working 
conditions; and, contrary to the judge, the prohibition 
extends beyond the casino floor to all ﬁpublic areas.ﬂ  
Accordingly, the General Counsel argues that this rule is 
unlawfully overbroad.  We find merit in the General 
Counsel™s exception and 
find the violation. 
A rule like the one at issue here, which prohibits em-
ployees from discussing working conditions, is viewed 

by the Board as analogous to a no-solicitation rule for 

purposes of considering its legality.  See 
Aroostook 
County Regional Ophthalmology Center,
 317 NLRB 218 
fn. 4 (1995), enf. denied on other grounds 81 F.3d 209 

(D.C. Cir. 1996).  Over th
e years, the Board has carved 
out, for certain industries, sp
ecial rules for assessing the 
legality of employee no-solicitation rules.  In the retail 

industry, for example, the Board has held that because 
active solicitation in a sales area may disrupt a retail 
store™s business, an employer legally may prohibit solici-

tation by employees on the selling floor even during the 
nonworktime of the employees.  
J.C. Penney Co.,
 266 
NLRB 1223 (1983); 
Marshall Field & Co.,
 98 NLRB 88 
(1952).  But as stated in 
McBride™s of Naylor Road,
7 in 
applying this precedent, the 
Board ﬁhas not allowed the 
restrictions on solicitation . . . to be extended beyond that 

portion of the store which is used for selling purposes,ﬂ 
such as public restrooms and restaurants. 
Gambling casinos, such as the one that the Respondent 
operates, have long been considered akin to retail stores 

for purposes of assessing the legality of employee no-

solicitation rules.  
Dunes Hotel,
 284 NLRB 871, 875 
(1987); 
Santa Fe Hotel & Casino,
 331 NLRB 723, 729 
(2000).  Thus, as with a retail store™s selling floor, the 

Respondent lawfully could prohibit employees from so-
liciting each other and discu
ssing their working condi-
tions in the casino™s gambling areas, and adjacent aisles 
and corridors frequented by customers, but it could not 
lawfully maintain a general ban on that activity beyond 
that area.  To the extent that
 the rule pertains to discus-
sions with or around casino guests, it is likely the case 
that casino guests are in gambling areas or in adjacent 
aisles and corridors.  However, the rule goes further and 
                                                          
 7 229 NLRB 795 (1977). 
prohibits discussions in ﬁpublic areas.ﬂ  Thus, for exam-

ple, the rule would bar discussions in such public areas 
as parking lots and restrooms.  Although the rule sug-
gests that there is a ﬁprobabilityﬂ that conversations will 

be overheard by guests in 
all public areas, there is no 
evidence to support this, and it seems counterintuitive.  

That is, there are surely tim
es and places in the public 
areas outside the gaming floo
r where customers are not 
in earshot.  Nevertheless, conversations are broadly 

barred in these areas.  Accord
ingly, the rule is unlawful 
at least to the extent that it bars discussion in places out-
side the gaming area, such 
as, for example restrooms, 
public bars and restaurants, sidewalks and parking lots.  
See Flamingo Hilton-Laughlin,
 330 NLRB 287, 288 
(1999); 
Santa Fe Hotel & Casino,
 331 NLRB at 729. 
2. We also find merit in the General Counsel™s excep-
tions to the judge™s finding that the highlighted provi-
sions in the following two handbook rules are not unlaw-

ful: 
CONFIDENTIAL INFORMATION 
Pursuant to Company policy . . . you may be required 

to deal with many types of information that are ex-
tremely confidential and with the utmost discretion 
must be observed.  It is essential that no information of 

this kind is allowed to leave the department, other than 
by activity/job requirements, either by documents or 
verbally.  
A list, which is not all-inclusive, of the 
types of information considered confidential is 
shown below: 
 disciplinary information 
 grievance/complaint information 
 performance evaluations  salary information 
 salary grade 
 types of pay increases 
 termination data for 
employees who have left the company
 Information should be provided to employees outside 

the department or to those outside the Company only 
when a valid need to know can be shown to exist.  

Check with Management if you have any doubt or 
questions. 
Unless there is a need for it in the normal course 
of business, personal information concerning indi-

vidual employees should not be discussed with 
members of your own group. 
Working with confidential information on a day-
to-day basis requires a continuing effort on your part 

to ensure that no paperwork is inadvertently left 

someplace where unauthorized people may gain ac-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 114 
cess, and that visitors to 
the department are not al-
lowed to observe or study confidential information 
on and/or around your desk. 
Any breach or violation of this policy will lead 
to disciplinary action up to and including termi-

nation. 
COMMUNICATION 
PRESS RELATIONS Without appropriate approval, under no circumstances 
shall you provide information about the company to the 

media. 
The external communications of our employees 
are critical to the way the Company is perceived by 
guests, business associates, the press, regulators and 
the general public . . . .  
You are not, under any 
circumstances, permitted to communicate any 
confidential or sensitiv
e information concerning 
the Company or any of its employees to any non-
employee without approval from the General 
Manager or the President.
  Applying the test set forth in 
Lafayette Park Hotel,
8 the judge rejected the General Counsel™s contention that 
both rules unlawfully prohibit employees from engaging 

in the Section 7 right to discuss wages and other terms 
and conditions of their employment.  The judge found 
that neither rule on its face specifically prohibits such 

discussions and that employees who read the rules would 
not reasonably conclude otherwise.  Contrary to the 
judge, we find both rules unlawful under the standard set 

forth in 
Lafayette Park Hotel
.  It is hard to imagine a rule 
that more explicitly restricts discussion of terms and 

conditions of employment than the Confidential Informa-
tion rule herein. 
In that case the Board held that in determining whether 
the maintenance of work rules in employer-issued hand-

books violated the Act: 
the appropriate inquiry is whether the rules would rea-
sonably tend to chill employees in the exercise of their 
Section 7 rights.  Where the rules are likely to have a 
chilling effect on Section 7 rights, the Board may con-

clude that their maintenance is an unfair labor practice, 
even absent evidence of enforcement.  [326 NLRB at 
825.] Several work rules were analyzed under this standard in 
Lafayette Park Hotel
, including a confidentiality rule that 
prohibited employees from ﬁ[d]ivulging hotel-private in-
formation to employees or other individual or entities that 
are not authorized to receive that information.ﬂ  A Board 
                                                          
                                                           
8 326 NLRB 824 (1998), enfd. mem. 203 F.3d 52 (D.C. Cir. 1999). 
majority found this rule lawful, noting that it was not fa-
cially ambiguous and that employees reasonably would 
understand that the rule was designed to protect the em-
ployer™s interest in maintain
ing confidentiality of its busi-
ness information, rather than to prohibit discussion of wages 
and working conditions.  Similarly, in 
Super K-Mart,
9 a Board majority found that, under the standard of 
Lafayette 
Park Hotel,
 the employer™s confidentiality rule, which pro-
vided that ﬁ[c]ompany business and documents are confi-
dential [and] [d]isclosure of such information is prohibited,ﬂ 

did not violate Section 8(a)(1).
10However, applying 
Lafayette Park,
 the Board found 
unlawful employer confidentiality rules in 
Flamingo Hil-
ton-Laughlin,
11 University Medical Center,
12 and IRIS 
U.S.A., Inc.
13 The rule in 
Flamingo Hilton-Laughlin
, supra, provided that ﬁ[e]mp
loyees will not reveal confi-
dential information regarding our customers, fellow em-

ployees, or Hotel Employees.ﬂ  In finding that the rule 

violated Section 8(a)(1), the Board majority distin-
guished it from the confidentiality rule found lawful in 
Lafayette Park Hotel
 on the basis that, unlike that rule, 
which made no reference to disclosure of information 
about employees, the rule in 
Flamingo
 specifically pro-
hibited employees from revealing confidential informa-
tion about ﬁfellow employees.ﬂ  
Flamingo Hilton-
Laughlin,
 supra, 330 NLRB at 288 fn. 3.  So too did the 
confidentiality rule in 
University Medical Center (pro-
hibiting ﬁrelease or disclosure of confidential information 
concerning patients or employeesﬂ), which the Board, 
relying on 
Flamingo Hilton-Laughlin,
 found unlawful 
ﬁbecause it could reasonably 
be construed by employees 
to prohibit them from discussing information concerning 
terms and conditions of employment, including wages, 
which they might reasonably perceive to be within the 
scope of the broadly-stated category of ‚confidential in-

formation™ about employees.ﬂ 335 NLRB at 1322.  Fi-
nally, in 
IRIS U.S.A., Inc.,
 the disputed confidentiality 
provision instructed employees that confidential informa-
tion ﬁabout . . . employees is strictly 
  9 330 NLRB 263 (1999). 
10 Member Liebman dissented in both 
Layafette Park and 
Super K-Mart.  Contrary to the majority in both of those cases, she found that 
the respondents™ confidentiality ru
les were unlawfully overbroad.  
Member Walsh did not participate in 
Lafayette Park or 
Super K-Mart
; however, he agrees with Member Liebman™s dissenting positions in 
those cases. Mediaone of Greater Florida, Inc.,
 340 NLRB No. 39 
(2003) (dissent).  Notwithstanding their positions, Members Liebman 
and Walsh agree that under either the majority or dissenting views in 
Lafayette Park and 
Super K-Mart
, the instant confidentiality rule is 
unlawfully overbroad.  
11 330 NLRB 287 (1999). 
12 335 NLRB 1318 (2001). 
13 336 NLRB 1013 (2001). 
  DOUBLE EAGLE HOTEL & CASINO
 115
confidential [and] . . . must not be disclosed to anyone 
. . . .ﬂ  336 NLRB at 1015.  In finding that the rule vio-
lated Section 8(a)(1), the Board relied not only on its 
similarity to the unlawful rule in 
Flamingo Hilton-
Laughlin,
 but concluded ﬁ[m]oreover, the . . . provision 
[went] further than its counterpart in 
Flamingo Hilton-
Laughlin
 [cite omitted], by additionally instructing em-
ployees ‚to resolve in favor of confidentiality™ ‚[a]ny 

doubt about confidentiality™ of employee information.ﬂ  
336 NLRB 1013 fn. 1. 
We find that the two challenged rules in the instant 
case go even further than the confidentiality rules found 

unlawful in 
Flamingo, University Medical Center,
 and IRIS
.  The rules in those cases did not explicitly state that 
employees were prohibited from discussing their wages 

and working conditions.  Rather, the Board concluded 
that the rules™ broadly stated and undefined proscriptions 
against discussion of confidential information about em-

ployees reasonably could be construed by employees as 
prohibiting the discussion of wages and working condi-
tions.  The instant rule is even more clearly unlawful.  
The Respondent™s confidentiality rule leaves employees 
with nothing to construeŠit specifically defines confi-
dential information to include wages and working condi-

tions such as ﬁdisciplinary information, griev-
ance/complaint information,
 performance evaluations, 
salary information, salary grade, types of pay increases 
and termination date of employees,ﬂ and then explicitly 
warns employees that ﬁ[a]ny 
breach or violation of this 
policy will lead to disciplinary action up to and including 
termination.ﬂ  We conclude, therefore, that this rule, 
which on its face and on threat
 of discipline, expressly 
prohibits the discussion of wages and other terms and 

conditions of employment, plainly infringes upon Sec-
tion 7 rights and violates Section 8(a)(1). 
3. We reach the same conclusion with respect to the 
Respondent™s communication rule
.  This rule specifically 
references the confidentiality rule, discussed above, and 

prohibits ﬁcommunicat[ion of] any confidential or sensi-
tive information concerning the Company or any of its 
employees to any non-employeeﬂ without Respondent™s 

approval.  Thus, employees seeking to understand the 
parameters of this proscription necessarily must consider 
it in tandem with the fact that confidential information is 

defined in terms of wages and working conditions.  Ac-
cordingly, in light of the link between the unlawful con-
fidentiality rule and the communication rule, we con-

clude that the latter rule also violates Section 8(a)(1).
14                                                          
                                                                                             
14 Our dissenting colleague would a
dopt the judge™s finding that both 
rules are lawful because there was no
 evidence that either was enforced 
unlawfully and because both rules, ra
ther than being ﬁaimed at Section 
4. In his recommended Order, the judge included 
broad language requiring the Respondent to cease and 
desist from ﬁin any other mannerﬂ interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them in Section 7 of the Act.  The judge pro-
vided no supporting rationale for his broad Order and we 
find that it is not warranted under the test set forth in 

Hickmott Foods, 242 NLRB 1357 (1979).  See 
Dai-Ichi 
Hotel Saipan Beach,
 337 NLRB 469, 470Œ471 fn. 12 
(2002); 
Kelly Construction of Indiana,
 333 NLRB 1272 
fn. 3 (2001).  Accordingly, we have provided a new Or-
der and notice which, in addition to conforming with the 
violations found herein, contains customary narrow lan-
guage requiring the Respondent
 to cease and desist from ﬁin any like or related mannerﬂ interfering with, restrain-
ing, or coercing employees in 
the exercise of rights guar-anteed them in Section 7 of the Act. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and set forth in full below and orders that the 

Respondent, Double Eagle Hotel and Casino, Cripple 
Creek, Colorado, its officers,
 agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Maintaining a rule prohibiting employees from dis-
cussing tips or the Respondent™s tip policy on the casino 
floor or anywhere on the premises. 
(b) Maintaining language in rules in the employee 
handbook entitled ﬁConfidential Information,ﬂ ﬁCus-

tomer Service,ﬂ and ﬁCommunicationﬂ that prohibit em-
 7 activity,ﬂ achieve a reasonable bala
nce between Sec. 7 rights and the 
need for confidentiality.  
We disagree on both points. 
First, the fact that there is 
no evidence that either rule was 
enforced unlawfully is irrelevant where, as 
here, the alleged violation is the 
unlawful maintenance
 of the rules which, as discussed above, explicitly 
prohibit employees from exercising th
eir Sec. 7 right to discuss among 
themselves their wages and other employment terms. 
Brunswick Corp.,
 282 NLRB 794, 794Œ795 (1987). See also 
NLRB v. Beverage-Air Co., 402 F.2d 411, 419 (4th Cir. 1968) (ﬁ
mere existenceﬂ of an overbroad 
but unenforced no-solicitation rule is unlawful). 
Second, contrary to our dissenti
ng colleague, the rules here do not 
achieve a balance, reasonable or ot
herwise, between Sec. 7 rights and 
the Respondent™s confidentiality concer
ns.  As can be seen from the 
work rule cases discussed above, 
a balancing analysis assumes the 
existence of an articulated employer right or concern (e.g., nondisclo-
sure of ﬁhotel privateﬂ information in 
Lafayette Park, nondisclosure of 
ﬁcompany businessﬂ information in 
Super K-Mart,
 and nondisclosure 
of ﬁproprietaryﬂ information such as
 business plans and trade secrets in 
Mediaone of Greater Florida
), and determines wh
ether it may lawfully 
coexist with the separate and distinct
 Sec. 7 rights of employees.  Here, 
there is no employer side of the ba
lancing equation that enables a bal-
ancing analysis to be undertaken.  By defining its confidentiality con-
cerns in terms of the most basic of
 Sec. 7 subjectsŠthe ability to dis-cuss terms and conditions of employ
ment with fellow employeesŠthe 
Respondent™s rules violate Sec. 8(a)(1) per se.  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 116 
ployees from discussing with nonemployees or among 
themselves wages, hours, and other terms and conditions 
of employment. 
(c) Maintaining language in the ﬁGambling/Use of 
Property Amenitiesﬂ rule of the employee handbook that 

prohibits employees from being on the Respondent™s 
property unless working their scheduled shift. 
(d) Maintaining language in the ﬁCommunicationﬂ rule 
of the employee handbook that prohibits employees from 

providing information about the Respondent to the media 

without the Respondent™s prior approval. 
(e) Threatening employees, directly or impliedly, with 
discharge, suspension, arrest, or other reprisals should 
they engage in union or other concerted activities pro-
tected by the Act, including handbilling on the public 

sidewalk. 
(f) Removing union literature from the employees™ 
lunchroom. 
(g) Discharging or suspending employees for violating 
unlawful rules or because they
 engage in union or other 
concerted activity protected by the Act. 
(h) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affi
rmative action deemed nec-
essary to effectuate the policies of the Act. 
(a) Rescind the language in the rules indicated in 1(b) 
through (d) above, remove the language from the em-
ployee handbook, and notify employees in writing that 
this has been done. 
(b) Within 14 days from the date of this Order, offer 
Betty Ingerling, Carol Mart
haler, and Barbara McCoy 
full reinstatement to their former positions, or if their 
jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights, 

benefits, or privileges previously enjoyed. 
(c) Make Betty Ingerling, Carol Marthaler, and Bar-
bara McCoy whole for any loss of earnings and other 

benefits suffered as a result of the unlawful discrimina-
tion against them, less interim earnings, plus interest, in 
the manner set forth in the remedy section of the judge™s 

decision.  (d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges 

and/or suspensions of Betty Ingerling, Carol Marthaler, 
and Barbara McCoy and, within
 3 days thereafter, notify 
them in writing that this has been done and that this 
unlawful action will not be used against them in any 
way.   
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, make ava
ilable to the Board or its 
agents for examination and copying at a reasonable place 
designated by them, all payro
ll records, social security 
payment records, timecards, personnel records and re-

ports, and all other records including an electronic copy 

of such records if stored in
 electronic form, necessary to 
analyze the amount of backpay due under the terms of 

this Order. 
(f) Within 14 days after service by the Region, post at 
its Cripple Creek, Colorado facility copies of the at-

tached notice marked ﬁAppendix.ﬂ
15  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 27, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all places 

where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-

ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed any facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current and 
former employees employed by the Respondent at any 

time since October 1, 2001. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations not found. 
 CHAIRMAN BATTISTA
, concurring in part, dissenting in part. 
I agree with the judge and 
my colleagues except as set 
forth below. 
1. I agree with the judge and my colleagues that the 
Respondent unlawfully maintained and enforced an 

overbroad oral policy that prohibited its employees from 
discussing their tips or the Respondent™s tip distribution 
policy anywhere on the Respondent™s property.  I further 

agree that the discipline of employees Betty Ingerling, 
Carol Marthaler, and Barbara McCoy violated Section 
8(a)(3).  However, consistent with former Member Hurt-

gen™s concurring position in 
Saia Motor Freight Line,
 333 NLRB 784, 785Œ786 (2001), I would not find that 

all
 discipline imposed pursuant to an overbroad rule is 
necessarily unlawful.  Thus
, where the record clearly 
                                                          
 15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DOUBLE EAGLE HOTEL & CASINO
 117
establishes that the discipline imposed was for conduct 
that an employer lawfully can proscribe, and the em-
ployer makes clear to the empl
oyees that their discipline 
is for this conduct, I would not find that the discipline 
violates Section 8(a)(3).   
Here, the Respondent had a lawful basis for prohibit-
ing employees from discussing tips on the gaming room 

floor.
1  However, the Respondent™s discipline of its em-
ployees was based on their discussion of tips and not on 

the locus where the discussion occurred.  In this regard, 
Ingerling testified that she was informed only that she 
was being terminated for discussing tips.  Marthaler testi-
fied that when Slot Director
 Rodger Hostetler informed 
her that Ingerling had been terminated, Hostetler stated 

that it was ﬁbecause of the tip situation . . . and we could 

not talk about tips anywhere in that building.ﬂ  I recog-
nize that Marthaler additionally testified that, when she 
and McCoy were suspended, Hostetler made reference to 
ﬁtips . . . pertaining to Thursday night,ﬂ i.e., when tips 
were discussed on the gaming floor.  And, later in the 
discussion, Hostetler referre
d to ﬁdisrupt[ions on] the 
floor.ﬂ  However, these stat
ements are not sufficient to 
negate the proposition that the discussions were barred 

anywhere on company property.   
2. I disagree with my colleagues that sections of the 
Respondent™s handbook rules entitled ﬁConfidential In-

formationﬂ and ﬁCommunicationﬂ are unlawful. 
At the outset, it is important to note that the General 
Counsel does not contend that the rules were used or 

applied in an unlawful way. 
 Indeed, there is no evidence 
of any use or application.  Rather, the General Counsel 
contends that these rules are unlawful on their face. 
I agree that a rule that clearly proscribes Section 7 ac-
tivity can be condemned on it face.  However, the instant 
rules are not of that character. 
The first rule is not aimed at Section 7 activity.  It is 
aimed at ﬁConfidential Information.ﬂ  Employers have an 

interest in protecting against the disclosure of such in-

formation. In the instant case, disclosure of disciplinary 
matters, performance evaluations, grievances, pay, and 
termination data all involve sensitive matters. Disclosure 

can result in employee friction and invasion of privacy. 
The Act seeks to balance Section 7 rights with the 
need for confidentiality.
2  The rule here seeks to achieve 
that balance.  It permits discussion of employment-
related matters with those inside the employee™s depart-
                                                          
 1 Contrary to the judge, I find that the Respondent, based on ﬁsix 
years of experienceﬂ that included ﬁcomplaints from customersﬂ regard-
ing employee disputes about tips on 
the game floor, established a le-
gitimate business justification for pr
ohibiting such discussions in this 
area.  
 2 Detroit Edison v. NLRB, 
440 U.S. 301 (1979). 
ment, the area in which most employees are likely to 
have Section 7 conversations.  Further, the rule even 
permits conversations with those outside the department 
on a ﬁneed to knowﬂ basis.  Since there is no evidence of 

use or application, it is not known how this is interpreted 
and applied.  In addition, the 
rule says that if there are any doubts, an employee need only check with manage-

ment.  There is no indication that any employee has ever 
checked and received an unlawf
ul answer.  In this pos-
ture of the case, I would not presume that the rule is 
unlawful. 
Concededly, certain discussions are prohibited within 
the employee™s ﬁown group.ﬂ  
However, this rule is con-
fined to ﬁpersonal informationﬂ (undefined) and has an 
exception for ﬁnormal 
needsﬂ(undefined).  Again, absent 
some evidence that this rule has been implemented in an 
unlawful way, I would not presume that it is illegal.  
The handbook™s communication 
rule is also not aimed 
at Section 7 activity.  Rather, it is aimed at ﬁpress rela-

tions.ﬂ  Arguably, Section 7 includes concerted employee 
communications to the media about terms and conditions 

of employment.  However, the rule here does not forbid 
all such communications.  It prohibits only the disclosure 
of ﬁconfidential or sensitive information.ﬂ  As discussed 

above, there is a delicate balance between Section 7 
rights and confidentiality concerns.  With respect to 
communications with the medi
a, the concern for confi-
dentiality is particularly heightened.  In these circum-
stances, absent some evidence 
that the rule has been ap-
plied in an unlawful way, i.e., in situations where the 
Section 7 right would outweigh the confidentiality inter-
est, I would not presume that it is illegal.  
3. Finally, I do not pass on the judge™s finding that the 
Respondent violated Section 
8(a)(1) because Supervisor 
Leslie Blevins impliedly threatened employee Tonks 
with unspecified reprisals if Tina Tonks discussed the 
Respondent™s tip policy.  The judge based this finding on 
Blevins™ statement to Tonks that ﬁif you are going to get 
caught up in this slot mess, I will take care of that prob-
lem too.ﬂ  Unlike my colleagues, I find this remark am-
biguous.  It is not clear wh
ether Blevins was saying that 
she would take action with respect to the ﬁslot messﬂ or 
take action against employees engaged in Section 7 ac-
tivity.  Because of this ambi
guity and because finding the 
statement to be a violation of Section 8(a)(1) it would be 
cumulative of other 8(a)(1) threats found herein, and 
would not affect the remedy, I do not pass on this allega-

tion. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 118 
NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT maintain a rule prohibiting employees 
from discussing tips or our tip policy on the casino floor 
or anywhere on the premises. 
WE WILL NOT maintain language in rules of the em-
ployee handbook entitled ﬁConfidential Information,ﬂ 

ﬁCustomer Service,ﬂ and ﬁCom
municationﬂ that prohib-
its you from discussing with nonemployees or among 
yourselves wages, hours, and other terms and conditions 
of employment. 
WE WILL NOT maintain language in the ﬁGambling/Use 
of Property Amenitiesﬂ rule of the employee handbook 

that prohibits you from being on our property unless 

working your scheduled shift. 
WE WILL NOT maintain language in the ﬁCommunica-
tionﬂ rule of the employee handbook that prohibits you 

from providing information about us to the media with-
out our prior approval. 
WE WILL NOT threaten employees, directly or impli-
edly, with discharge, suspension, arrest, or other reprisals 
should they engage in union or other concerted activities 

protected by the Act, including handbilling on the public 
sidewalk. 
WE WILL NOT remove union literature from the em-
ployees™ lunchroom. 
WE WILL NOT discharge or suspend employees for vio-
lating unlawful rules or because they engage in union or 
other concerted activity protected by the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL rescind the language in the rules noted above, 
remove the language from the employee handbook, and 

notify employees in writing that this has been done. 
WE WILL, within 14 days of the date of the Board™s Or-
der, offer Betty Ingerling reinstatement to her former job, 

or if that job no longer exists, to a substantially equiva-
lent position of employment, without prejudice to her 
seniority or any other rights she previously enjoyed. 
WE WILL, within 14 days of the Board™s Order, rescind 
the suspensions given to Carol Marthaler and Barbara 
McCoy. 
WE WILL make Betty Ingerling, Carol Marthaler, and 
Barbara McCoy whole for any loss of earnings and other 

benefits resulting from our unlawful discrimination 
against them.  
WE WILL, within 14 days of the Board™s Order, remove 
from our files any reference to the unlawful discharge of 

Betty Ingerling and the unlawful suspensions of Carol 

Marthaler and Barbara McCoy, and WE WILL
, within 3 
days thereafter notify them that this has been done and 

that evidence of this unlawful conduct will not be used 
against them in any way. 
DOUBLE EAGLE 
HOTEL & CASINO
 William J. Daly 
and Renee C. Barker, Esqs., 
for the General 
Counsel. Henry L. Solano, Esq., 
of Denver, Colorado, for the Respon-
dent. DECISION STATEMENT OF THE 
CASE JAMES L. ROSE, Administrative Law Judge.  This matter was 
tried before me at Colorado Springs, Colorado, on November 
13 and 14, 2002, upon the General Counsel™s complaint which 
alleged that the Respondent committed certain violations of 
Section 8(a)(1) of the National 
Labor Relations Act (the Act), 
including the discharge of one employee and the suspension of 

three others. The Respondent generally denied that it committed any vio-
lations of the Act, alleged 10 ge
neral affirmative defenses, in-
cluding that the discharge and suspensions were for cause. 
On the record as a whole, including my observation of the 
witnesses, briefs, and arguments 
of counsel, I make the follow-
ing FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent is a corporatio
n engaged at Cripple Creek, 
Colorado, in the operation of a ho
tel and casino.  In the course 
and conduct of its business, the 
Respondent annually purchases 
and receives at its Cripple Creek facility goods, products, and 

materials directly fro
m points outside the State of Colorado, 
valued in excess of $5000 and a
nnually derives gross revenues 

in excess of $500,000.  The Respondent admits, and I conclude, 
that it is an employer engaged 
in interstate commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 International Brotherhood of El
ectrical Workers (the Union) 
is admitted to be, and I find is, a labor organization within the 
meaning of Section 2(5) of the Act. 
  DOUBLE EAGLE HOTEL & CASINO
 119
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The Facts 
Principally involved in this ma
tter are two of several catego-ries of employeesŠslot employ
ees (technicians and attendants) 
and security officers.  Both deal
 with customers who play slot 
machines, the basic difference being that the slot technicians 
are also capable of doing repair work on the machines and se-
curity officers apparently have
 additional responsibilities relat-
ing to security.  Both receive tips from customers in addition to 
their hourly wage.  The security officers wear black polo shirts 
and the slot employees wear colored ones. 
Prior to May 21, 2001,
1 the Respondent™s tip policy was 
such that each employee was required to put any tips received 
into a common pot and at the end of the shift, the tips would be 
divided in two, with each slot employee receiving an equal 
portion of one-half and each security officer an equal portion of 
the other.  Necessarily, if ther
e were more slots on duty than 
security, then the amount received by each slot would be less 

than the amount received by each
 security employee.  And this 
is precisely what occurred on a few occasions in early 2001, 

when there were more slot employees on duty than security 
officers.  As a result, the slot employees were unhappy. 
Thus, by memo of May 21 from Gilbert Sisneros, the Re-
spondent™s general manager/owner,
 this policy was changed.  
Thereafter, the tip pool would be divided equally among all slot 

and security employees who worked the particular shift.  How-
ever, this change in policy caused concern among some slot 
employees, at least those working the swing shift from 4 p.m. 
to 2 a.m., because typically there were fewer slots on duty than 
security (as opposed to the situation in early 2001 which 
prompted the change).  The tip policy was a source of discus-
sion among them.   That employees discussed th
e tip policy among themselves 
on the casino floor, and other places on the property, and were 
told not to do so is the genesis of this dispute.  At issue are 
numerous allegations of the Respondent promulgating oral and 

written rules forbidding employees from discussing work-
related issues among themselves
 and on company property, 
threats for not complying with th
ese rules, the discharge of one 
employee and the suspension of three others for breaching these 
rules and engaging in other concerted activity protected by the 
Act.  The facts and analysis of each allegation, or of several 
allegations where they involve
 generally the same unlawful 
activity, will be treated seriat
im as they appear in the com-
plaint. B.  Analysis and Concluding Findings 
1.  The no-discussion rules 
The Respondent admits that it ha
s maintained a rule prohibit-
ing employees from discussing the tip policy on the casino 

floor.  And the Respondent conced
es that as a general proposi-
tion, the Board finds unlawful ru
les which restrict employees 
from discussing earnings.  E.g.,
 Fredericksburg Glass & Mir-
ror, Inc., 
323 NLRB 165 (1997), though rules applicable to an 
                                                          
 1 All dates are in 2001, unless otherwise indicted. 
industrial setting do not transfer to retail enterprises.  Indeed, 

the Board has long held that rules relating to employee activity 
on the sales floor of a retail es
tablishment may be more restric-
tive than those applicable to an
 industrial enterprise.  E.g.,
 Mar-shall Field & Co., 
98 NLRB 88 (1952). 
No doubt a casino is similar to a retail store, see 
Dunes Ho-tel, 
284 NLRB 871 (1987), and, as with
 retail stores, to insure 
good order a discipline on the sales floor an employer can re-

strict solicitation in the selling areas.  
McBride™s of Naylor Road, 229 NLRB 795 (1977).  However, there is a distinction 
between ﬁtalkingﬂ and ﬁsolicitation.ﬂ  
W. W. Grainger, Inc., 229 NLRB 161, 166 (1977).  And to prohibit employees from 

discussing matters pertaining to
 unionization while on duty, but 
allowing discussion of other matters, violates Section 8(a)(1).  

Teledyne Advanced Materials, 
332 NLRB 539 (2000).  Here, 
there were no restrictions on subj
ects employees could discuss, 

other than attending to the needs of customers.  Undeniably, 
when not busy, employees disc
ussed among themselves a wide 
variety subjects. 
The Respondent argues that the no-discussion policy in re-
gard to tips was restricted to
 the gaming floor and was neces-
sary because employee discussi
on of tips could lead to argu-
ments among employees and make
 the customers™ gaming ex-
perience an unpleasant one.  Therefore, the proscription has a 
valid business justification and is not unlawful.  I reject this 
argument.   
First, as promulgated, the no-
discussion rule was not limited 
to the gaming floor but was generalŠanytime, anywhere on 
company property.  Such is clearly too restrictive and therefore 
unlawful.  Second, even if the rule was simply limited to the 
gaming floor, the Respondent ha
s shown no substantial busi-ness justification for it.  While the Respondent™s argument has 

some appeal in the abstract, there is no evidence that employees 
in fact discussed the tip policy in such a manner as to upset customers or even did so within hearing of customers.  Specula-
tion is no substitute for evidence.  Absent some proven basis 

for prohibiting employees from ta
lking about tips, I conclude that the rule was violative of Section 8(a)(1), as alleged in 

paragraph 5(a).   
The General Counsel also alleges that rules set forth in the 
ﬁemployee handbookﬂ unlawfully 
restrict employee communi-
cation among themselves.  Specifically, the General Counsel 
argues that employees are prohibited from discussing certain 
subjects under ﬁconfidential inform
ation.ﬂ  However, the rule 
as written does not amount to an absolute proscription on dis-

cussing these subjects.  Thus, ﬁInformation should be provided 
to employees outside the department or to those outside the 
Company only when a valid need
 to know can be shown to 
exist.ﬂ  And, ﬁUnless there is a need for it in the normal course 

of business, personal information concerning individual em-
ployees should not be discussed with members of your own 

group.ﬂ Since discussion among employees of terms and conditions 
of employment is clearly a valid need in the normal course of 
their employment, the prohibition set forth would not be appli-
cable.  Nor does the rule specifically deny employees this right.  
Thus, I cannot find it unlawful on 
its face, nor is there evidence 
that it was enforced in a fashion more restrictive than written.  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 120 
Accordingly, I shall recommend that paragraph 5(b) be dis-
missed.  
Lafayette Park Hotel, 
326 NLRB 824 (1998).
 The General Counsel similarly 
alleges that the ﬁcustomer 
serviceﬂ section in the handbook 
unlawfully restricts employees 
from discussing working conditions.  Specifically:  ﬁNever 

discuss Company issues, other 
employees, and personal prob-
lems to or around our guests.  Be aware that having a conversa-

tion in public areas with another employee will in all probabil-
ity be overheard.ﬂ  I find nothing in this rule which unlawfully 
prohibits employees from di
scussing working conditions among themselves on the casino fl
oor.  Accordingly, I shall 
recommend that paragraph 5(c) be dismissed. 
In paragraph 5(o) the General 
Counsel alleges that on Octo-
ber 26, Slot Director Rodger Ho
stetler ﬁorally promulgated a 
rule prohibiting employees from discussing tips or company 
problems.ﬂ  The only evidence wh
ich might tend to support this 
allegation is in the testimony of Betty Ingerling concerning her 

discharge interview wherein Host
etler told her she was being 
discharged for the ﬁtip policy and that I was, and that™s [what] I 

get for being a spokesperson for the other employees.ﬂ  I find 
nothing in Ingerling™s testimony which would support a finding 
that Hostetler promulgated an 
unlawful rule, though this testi-
mony does tend to show that Ingerling was unlawfully dis-
charged, as will be discussed 
below.  I shall recommend that 
paragraph 5(o) be dismissed. 
Finally, the General Counsel 
alleges that on March 23, 2002, Security Lead Chuck Robertson ﬁpromulgated a rule prohibit-
ing an employee from talking to
 another employee about any 
subject.ﬂ  The Respondent denies he
 did so and in any event, he 
is not a supervisor or agen
t whose actions would bind it. 
During the material time, Robertson was the security lead on 
the swing shift, which meant that he was the highest-ranking 
security employee.  He was paid $1 more than the average of 
other security employees and hi
s duties included, according to 
Director of Human Resources Arthur Gomez, offering technical direction to: 
Any security officer that may have a question pertaining to 
compliance issues with gaming regulations, Mr. Robertson 
would be expected to know the answers and provide guidance 
on that.  He would also be the individual that a security officer 
may report to if that officer need
ed to leave the zone that they 
were working in for restroom breaks or whatever the case 

may be.  They would report that to Mr. Robertson and he 
would either cover that section himself or find someone else 
to do it for them. 
While Gomez testified that Robe
rtson had no direct discipli-
nary authority, he was listened 
to and did sign corrective action 
notices.  Indeed, he was the person who was directly involved 

in telling Tina Tonks not to ta
lk to another employee (see in-
fra), and it was he who suspe
nded.  The issue is whether 
Robertson was a mere conduit for disciplinary and other super-
visory decisions, as contended by the Respondent.  
Ryder Truck Rental, Inc., 
326 NLRB 1386 (1998).  Or whether he exercised 
independent judgment.  As to 
Tonks, and generally directed 
security personal on his shift, I believe Robertson exercised 
independent judgment. 
From these facts, I conclude th
at Robertson in fact responsi-
bly directed employees, assigned them to specific zones when 
needed, and was responsibly involved in the discipline of em-
ployees.  As such he was a supervisor within the meaning of 
Section 2(11) of the Act and his statements bound the Respon-
dent.  I discount the Respondent™s argument that since he accepted 
tips, and Colorado gaming laws 
prohibit ﬁkey employeesﬂ from 
doing so, he must not have been a supervisor.  I conclude there 

is a distinction between a ﬁkey employeeﬂ and lower-level em-
ployees who nevertheless have supervisory authority under 
Section 2(11).  As argued by th
e Respondent a ﬁkey employeeﬂ 
ﬁis any executive, employee, or agent of the gaming licensee 

having the power to exercise a si
gnificant influence over deci-
sions concerning any part of the operation of the gaming licen-

see.  C.R.S. §12-47.1Œ103(14).ﬂ  Su
ch definition clearly refers 
to higher management and not to line supervisors. 
In support of the allegation in paragraph 5(z), the General 
Counsel argues that on March 23, 2002:  ﬁBy forbidding Tonks 
to speak to Sherry (an employee in another classification) at 
any time on any subject, Roberts
on was attempting to solve the 
problem of a love triangle, bu
t he restricted Tonks from dis-
cussing protected subjects, such as terms and conditions of employment.ﬂ  This, I 
conclude, is a stretc
h.  Tonks testified 
that Robertson told her that nigh
t not to talk to Sherry, because 
of a perceived love triangle probl
em.  (According to Robertson, Sherry and another woman were 
dating the same man.)  It is difficult to conclude that Tonks and other employees would 

therefore believe that they were 
unlawfully forbidden to discuss 
terms and conditions of employment.  No doubt companies 

have the management right to
 keep personal problems among 
employees in check.  Regardless of whether Robertson™s pro-

scription to Tonks was reasonable, I do not find it to have inter-
fered with the exercise of Sectio
n 7 rights.  Accordingly, I will 
recommend that paragraph 5(z) be dismissed. 
2.  The no-access policy 
Unquestionably, the Respondent has a rule prohibiting em-
ployees from being on company property during their off-duty 
hours.  Specifically, in the employee handbook:  ﬁYou are not 
allowed on property unless work
ing.  (With permission, em-ployees can, apparently, take meals in the restaurant.)  You are 

not allowed to gamble on property at any time.ﬂ  The General 
Counsel contends this rule in
fringes on employees™ Section 7 
rights because on its face it denies to employees access even to 

parking lots and other nonworking areas.  The Respondent 
maintains that such a construction is ﬁhypertechnicalﬂ and that 
ﬁ‚on property™ means the interior 
of the facility.ﬂ  Thus, Arthur 
Gomez, the Respondent™s director
 of human resources, testified that ﬁon propertyﬂ in the written rules means ﬁthe buildings, the 
gaming area, the hotel.ﬂ  He 
distinguished between ﬁon prop-ertyﬂ and ﬁon premisesﬂ which 
would include outside areas 
such as the parking lots.  But he further testified, that this dis-
tinction was ﬁ[i]n my mind.ﬂ  It is not set forth in any written 
document offered by the Respondent. 
I reject the Respondent™s argument.  The rule says what it 
says.  If the Respondent had wanted to exclude parking lots and 
other no-work areas from its no-access rule, it could have done 
so.  However, as written, the rule infringes on employees™ Sec-
  DOUBLE EAGLE HOTEL & CASINO
 121
tion 7 rights and therefore violates
 Section 8(a)(1) as alleged in 
paragraph 5(d).  
Lafayette Park Hotel, 
supra. 3.  Proscription against talking to the media and others 
In material part, the ﬁcomm
unicationﬂ section of the em-
ployee handbook states:  ﬁWithout
 appropriate approval, under 
no circumstances shall you provi
de information about the com-pany to the media.ﬂ  ﬁYou ar
e not, under any circumstances, 
permitted to communicate any confidential or sensitive infor-
mation concerning the Company or any of its employees to any 
non-employee without approval from the General Manager or 
the President.ﬂ 
With caveats not applicable 
here, the Board has generally 
concluded that rules barring em
ployees from discussing matters 
relating to their terms and conditi
ons of employment with news 
organizations as well as other th
ird parties is unlawful.  E.g.,
 Leather Center, 312 NLRB 521 (1993).  I, therefore, conclude 
that the blanket prohibition from providing any information 

about the company to the media is an unlawful infringement on 
Section 7 rights and violates Sec
tion 8(a)(1) as alleged in para-
graphs 5(e) and (f). 
However, whether the proscription in the second sentence 
violates the Act is another ma
tter.  I conclude not.  In 
Lafayette 
Park Hotel, 
supra,
 the Board found a similar rule permissible, 
concluding that employees readi
ng the rule would not reasona-
bly conclude that they were prohibited from discussing their 
wages and other terms and co
nditions of employment among 
themselves and with others.  An
d the employer did have a le-
gitimate interest in protecting confidential information.  Ac-
cordingly, I conclude that para
graph 5(g) should be dismissed. 
4.  Alleged threats 
In paragraphs 5(h), (j), (k), (l), (m
), (n), (p), (t), (w), (x), (y), 
and others which were withdrawn at the hearing, the General 
Counsel alleges that various ag
ents of the Respondent threat-
ened employees in violat
ion of Section 8(a)(1). 
On a Saturday night in late
 October, Lead Key Leslie 
Blevins asked an employee in security, Lisa Henderson, to 
serve as a cocktail waitress.  Some employees observed Hen-
derson keeping tips she received rather than putting them in the 
common tip box, and they so informed Betty Ingerling who 
said she would take this up with
 management.  And she did tell 
Hostetler what she had heard.  Then the next day, according to 

Ingerling, Blevins called Ingerli
ng into her office and ﬁwanted to know what the big deal wasﬂ with regard to Henderson and 

the tips.  Ingerling told her what she had heard and Blevins 
said, ﬁ[W]ell it was only a few dollars and she (Blevins) was 
the one that had asked her to cocktail.ﬂ  Blevins went on to say 
ﬁthat maybe I would be happier working someplace else.ﬂ  

Ingerling further testified that Blevins ﬁsaid that if the three of, 
any of us would have went up to
 Gilbert™s (Sisnero) office, we would have, he would have automa
tically fired us on the spot.ﬂ 
That Ingerling and others que
stioned the Respondent allow-
ing Henderson to keep the cocktail tips she received was clearly 

concerted activity protected by the Act, even if their concern 
was trivial.  However, to find 
a violation alleged in paragraph 
5(h) would require crediting Ingerling over Blevins™ denials, 

which I decline to do. 
I conclude that Ingerling™s testimony was of questionable 
credibility, and where in direct 
conflict with others, I do not 
credit her.  In October, as th
e issues involved in this matter 
were active, including the tip matter, and a few days prior to 
her discharge, Ingerling and th
ree other slot employees wore 
black (security) polo shirts rather than their green ones.  Inger-
ling adamantly claimed that doing so was not a concerted pro-
test.  She testified that she wore the black shirt out of modesty 
concerns and the fact that other slot employees also wore black 
was a mere coincidence.  After months of wearing the green 
shirt, ﬁI found the green shirts were not very becoming to 
women.ﬂ  ﬁThey were very thin.ﬂ
  But one of them, who appar-ently had no similar concerns, to
ld Robertson ﬁas long as we™re 
going to have to split the tips with the security the way we are, 
we™re just going to come dre
ssed like security.ﬂ Ingerling™s 
testimony about wearing 
the black shirt is simply so incredible 
that I believe that she sought to mislead me on what she 
thought was a material 
issue.  Accordingly, I discredit her and 
conclude that the Respondent did not violate Section 8(a)(1) as 

alleged in paragraph 5(h). 
It is alleged in paragraph 5(j) that Hostetler and Blevins told 
an employee that the reason for the employee™s discharge was 
because that employee was an instigator and spokesperson for 
other employees, thereby implie
dly threatening employees.  
This apparently relates to Inge
rling™s discharge interview at 
which only she was present.  If credited, which I do not, it 
would be some evidence that her discharge was for the unlaw-
ful reason that she had engaged in protected, concerted activity.  
However, even then it is questionable that this would be inde-
pendently violative of Section 8(
a)(1) since there is no evidence 
it was communicated to other employees.  In any event, I do 

not credit Ingerling and conclude that paragraph 5(j) should be 
dismissed. 
In paragraph 5(k) it is allege
d that on or about October 26, 
Hostetler ﬁimpliedly threatened an employee by telling the 
employee to cease engaging in pr
otected concerted activities of attempting to obtain changes in the Respondent™s tip policy.ﬂ  
This allegation is a
pparently based on the testimony of Inger-
ling who had discussed with Ho
stetler arranging a meeting 
between her and management on be
half of several employees.  
I cannot find in her testimony that Hostetler made the implied 

threat alleged.  Accordingly, I shall recommend that this para-
graph be dismissed. The alleged implied threat in paragraph 5(l) (discharge if 
employees attempt to change the tip policy) seems subsumed in 
the allegation prohibiting discussion of the tip policy in para-
graph 5(a).  There is no independent evidence of such a threat.  
Nevertheless, that the Responde
nt prohibited employees from 
discussing the tip policy, as found above, implies some kind of 

discipline if employees violate the prohibition.  Accordingly, I 
conclude that the Respondent di
d impliedly threaten employees 
should they attempt to 
change the tip policy. 
Paragraph 5(m) alleges that Robertson threatened employees 
should they discuss the discharge of Ingerling.  Tonks testified 

that about 45 minutes after Ingerling was discharged, Robertson 
said, ﬁI just want to let you know that anyone caught talking 
about the situation with Betty 
will be suspended or fired.ﬂ  
Robertson testified that he was working just 3 days a week and 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 122 
was not present the day Ingerlin
g was terminated.  He further testified that he did not discuss the fact of Ingerling™s discharge 
with ﬁthe security staff on dut
yﬂ or any of the slot staff. 
Although Robertson seemed credible, and has no apparent 
stake in the outcome of this matter since he is no longer em-
ployed by the Respondent, he was not asked to specifically 
deny the assertion of Tonks.  Hi
s testimony, while seemingly in 
direct conflict with Tonks, real
ly was not.  He was simply 
asked in general terms whether 
he discussed Ingerling™s dis-charge with any of the security 
staff on duty.  Such, I conclude, 
is not sufficient to rebut the te
stimony of Tonks, whom I found 
also to be a generally credible witness.  Accordingly, I con-
clude that Robertson made the th
reat alleged in paragraph 5(m). 
Don Herndon is the director of security.  On October 29, he 
suspended Carol Marthaler and Barbara McCoy (discussed 
below), and at that time, according to Marthaler, ﬁ[H]e told us 
that if we came, when we came back, we were not to say one 
word to anybody about our suspension, because if we did we 
would be fired, and it was going to be kept confidential and 
nobody was to know.ﬂ  Herndon testified to the events leading 

to the suspension of Marthale
r and McCoy, however, he was 
not asked to affirm or deny the statement attributed to him by 

Marthaler.  I therefore conclude th
at he did in fact tell them not 
to discuss their suspensions and if
 they did, they would be dis-
charged.  An employee™s suspension is clearly a term or condi-
tion of employment which employees have the protected right 
to discuss.  Thus, Herndon™s adm
onition was clearly a threat in 
violation of Section 8(a)(1) as alleged in paragraph 5(n). 
In paragraph 5(p) it is alleged 
that Hostetler ﬁthreatened em-
ployees with discharge if they violated the rule described above 

in paragraph 5(o).ﬂ  Inasmuch
 as I concluded above that 
Hostetler did not promulgate the 
rule alleged in paragraph 5(o), 
nor have I been directed to te
stimony in support of the alleged 
threat, I conclude that the allegation in paragraph 5(p) has not 
been established by a prepondera
nce of the credible evidence 
and should be dismissed. 
It appears that the threat allege
d in paragraph 5(t) is based on 
the testimony of Tonks.  She re
called an incident occurring a 
few days before Christmas wherein Robertson called her into 

Blevins office.  ﬁWell Leslie (Blevins) said that she had a prob-
lem, that I was snubbing, and I 
said no, I™m not snubbing you, 
and she said well, if you are going to get caught up in this slot 

mess, I can take care of that too.  And I said no, ma™am.  I™m 
not.  And she just reiterated, I suppose, if you are going to get 
caught up in this slot mess, I will take care of that problem 
too.ﬂ  Blevins was not asked to affirm or deny the testimony of 
Tonks.  Thus I find that Blevins made the statement attributed 

to her by Tonks.  Since this occurred following the discharge of 
Ingerling and much discussion of the tip policy change, I con-
clude that Blevins did make an implied threat of reprisals to 
Tonks should she discuss the tip policy.  Accordingly, I con-
clude that the allegation in paragr
aph 5(t) has been established. 
For 4 nights beginning on January 11, 2002, Union Repre-
sentative Leslie Thompson, Ingerling, and three members of the 
Union passed out handbills at th
e Respondent™s premises.  Two 
of the handbillers were stationed 
in the public alley and two on 
the public sidewalk in front of the casino.  According to 
Thompson, whose testimony I cred
it, after they had been hand-
billing a short time, Herndon ﬁstuck his head out front and said 
he was calling the cops and so I stepped there to talk to him.ﬂ  
Thompson denied that the handbillers had blocked access to the 

casino, had been in the alcove, or had stood anywhere other 
than the public sidewalk.  Neve
rtheless, Herndon said, ﬁ[W]ell 
I™m calling the cops and you can be arrested for criminal tres-
pass.ﬂ  In fact the police came an
d said, ﬁ[I]t would probably be 
best if we spent the rest ofŠthat there wasn™t a problem with us 

being on the other side, but it was probably best if we spent the 
rest of the night on the far side 
of the street.ﬂ  They were not 
given a citation by the police and returned to handbill the next 3 

evenings. 
The Respondent contends that Herndon saw the handbillers 
block the entrance door and told them they could not.  He fur-
ther testified that they did not seem agreeable and he therefore 
called the police.  Ingerling 
and Thompson deny that they 
blocked the entrance to the casi
no or were stationed anywhere 
other than the sidewalk.  On th
is I credit Ingerling and Thomp-
son and I discredit Herndon.  I conclude that Herndon called 

the police to have the handbillers removed from in front of the 
casino, but which was public property.  The police would not 
do so and the handbilling continued another 3 days without 

incident.   The threat to have the police remove them from the 
public sidewalk, followed by atte
mpting to do so was violative of Section 8(a)(1) as alleged in paragraph 5(w) of the com-

plaint.  Snyder™s of Hanover, Inc.
, 334 NLRB 183 (2001). 
Shelly Ridderman, a bartender, testified that she observed 
union representatives passing out literature at the front entrance 
to the casino 2 days.  The first day, according to Ridderman, 
her supervisor, Sarah Tonn, ﬁ[T]old me she just wanted to warn 
me that if anybody was caught talking about the Union or hand-
ing out pamphlets or reading them or anything, they would be 
fired.ﬂ Tonn generally denied making such a statement to Ridder-
man, but did admit having a di
scussion with her about the 
handbilling.  On this I credit Ridderman and discredit Tonn.  I 
found Ridderman™s version more believable and consistent with 
the Respondent™s actions toward the employees™ union activity.  

Accordingly, I conclude that 
the Respondent made the threat 
alleged in paragraph 5(x). 
Tonks testified that ﬁmaybe in
 Februaryﬂ ﬁChuck and Denny, 
Chuck Robertson and Denny Wa
rrick were walking by the 
cage, and as they rounded the cage, Denny said this union thing 
is getting out of hand, and that wa
s all I heard.ﬂ  This is alleged 
in paragraph 5(y) to have been an unlawful threat.  I disagree.  

First, whatever Warrick said, according to Tonks, it was not 
addressed to her or any other employee.  She simply overheard 
the remark.  Secondly, I do not believe this brief comment con-
tained any kind of an implied threat
 of reprisals.  Accordingly, I 
conclude that paragraph 5(
y) should be dismissed. 
5.  The removal of union literature 
It is alleged that on December 8, Dennis Warrick and Leslie 
Blevins removed union literature from the Respondent™s lunch-

room in violation of Section 8(a)
(1).  The parties are in general agreement concerning the facts of this allegation.  On Decem-

ber 8, Lowell Moses was terminated (apparently for cause and 
his termination is not in issue here).  When Moses was being 
  DOUBLE EAGLE HOTEL & CASINO
 123
escorted from the premises, he 
placed an item of union litera-
ture on Hostetler™s desk.  Warrick then learned that there were 
items of union literature in the employees™ lunchroom.  He 
retrieved these and Blevins gave them to Sisneros, who in turn, 
sent them to his attorney. 
The General Counsel argues that removing this literature was 
violative of Section 8(a)(1) beca
use doing so tended to interfere 
with employees™ right to distri
bute union literature in nonwork 

areas on nonworking time.  I agree.  
Venture Industries, 
330 NLRB 1133 (2000). 
The Respondent contends that th
e union literature related to 
the discharge of Moses for thr
eatening another employee, was 
therefore evidence and cannot be considered covered by Sec-

tion 7.  Essentially the Respondent argues that if an employee is 
discharged for cause, any protec
ted activity he might have en-
gaged in loses its protection as to other employees.  I find no 
basis in the Act to support this
 assertion, nor has the Respon-
dent cited any supporting authority or even offered facts (as 
opposed to argument) that the literature placed by Moses in fact 
related to the threats he made leading to his discharge. 
Accordingly, I conclude that by removing union literature 
from the employees™ lunchroom, the Respondent violated Sec-
tion 8(a)(1) as alleged in paragraph 5(q). 
6.  The discharge of Betty Ingerling 
On October 26, Ingerling was 
discharged allegedly because 
she requested a meeting with the Respondent™s general man-
ager to discuss wages, hours, an
d other terms and conditions of 
employment and/or because she 
violated the Respondent™s rule 
prohibiting discussion of the tip policy on the casino floor.  
Although there is conflicting testimony concerning Ingerling™s 
participation in concerted acti
vity, and whether such had a 
causal relationship to her discharge, no doubt a motivating 
reason was the fact that she had discussed the tip policy on the 
casino floor.   
Thus Blevins testified, in an
swer to the reasons Ingerling 
was discharged, ﬁBetty had several situations that she was in-
volved in and discussing tips on the floor was one.ﬂ  Blevins 
further testified that McCoy 
and Marthaler were suspended 
rather than discharged because ﬁwe hadn™t called them in on a 

tip issue.ﬂ   
There is no doubt from Respondent™s admissions that absent 
Ingerling discussing the tip policy on the casino floor she 
would not have been discharged.  My conclusion that Ingerling 
was unlawfully discharged is based on these admissions and not 
on Ingerling™s credibility, which I find singularly lacking. 
Since I have concluded that 
the rule violation for which 
Ingerling was discharged was unlawful, it follows that her dis-
charge was also unlawful as alleged in paragraph 6(c) of the 

complaint. 
7.  The suspensions of Carol Marthaler and Barbara McCoy 
The Respondent admits that Marthaler and McCoy were dis-
charged because they talked on the gaming floor about the Lisa 

Henderson tip decision which was a violation of the Respon-
dent™s rule prohibiting such discussions.  Prohibiting the dis-
cussion of tips generally, and 
the Henderson situation specifi-cally, clearly violates Section 8(a)(1), absent some evidence 
that such was necessary to ma
intain good order and discipline 
and avoid negative customer reaction.  As noted above, I con-

clude that the Respondent did not
 offer sufficient persuasive 
evidence that prohibiting employees from discussing tips on the 

gaming floor was justified.  Nor did the Respondent offer evi-
dence that the specific discussion of the Henderson tip situation 
was justified.   
Clearly, the Respondent™s deci
sion relating to Henderson be-ing allowed to keep her tips rather than share them affected the 
wages of other employees, even if
 minimally.  To have prohib-
ited employees from talking about this on the gaming floor was 

clearly violative of Section 8(a)(1).  The suspension of Mar-
thaler and McCoy for breaching this proscription was necessar-
ily also violative of Section 8(a)(1). 
8.  The suspension of Tina Tonks 
The General Counsel alleges th
at Tonks was unlawfully sus-
pended for violating the unlawful rule prohibiting discussion of 
tips (paragraph 5(a)) ﬁand/or the rule described above in para-
graph 5(x) and to discourage employees from engaging in these 
or other concerted activities.ﬂ
2The General Counsel argues that Tonks was suspended when 
she breached a rule promulgated 
by Herndon to the effect that 
she was not to talk to fellow employee Sherry because of a 
ﬁlove triangleﬂ at work. 
As the General Counsel argues, 
and as the evidence shows, 
the basis of Herndon™s proscription to Tonks did not relate to wages, hours, or other terms a
nd conditions of employment.  
Without regard to the reasonablene
ss, or lack thereof, of Hern-don™s attempt to head off a situation involving employees™ per-

sonal problems, such did not relate to concerted activity pro-
tected by the Act.  In short, 
I conclude that Tonks was not sus-
pended for violating the unlawful rule concerning discussion of 
tips.  Accordingly, I conclude that the General Counsel failed to 

prove that Tonks was suspended in
 violation of Section 8(a)(1) 
of the Act and I shall recommend 
paragraph 5(x) be dismissed. 
IV.  REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I conclude that it should be ordered to cease 

and desist there from and to take certain affirmative action 
designed to effectuate the policie
s of the Act, including offering 
reinstatement to Betty Ingerling
3 to her former job, or if that job no longer exists, to a substa
ntially equivalent position of 
employment and make her and 
Carol Marthaler and Barbara McCoy whole for any loss of earnings and other benefits they 
may have suffered in accordance with the provisions 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
                                                          
 2 As noted above, par. 5(x) allege
d a threat by Tonn, not an unlawful 
rule. 
3 Notwithstanding that I generally did not credit Ingerling, she 
should be reinstated with backpay 
in order to vindicate public rights. 
 